EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Rejoin claims 29-31.

Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-31 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/30/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 16, 18, 27-31, 37-38, 40-41, 43-44 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 16, a composition comprising at least one aromatic sulfone polymer, at least one organic UV absorber in amounts of 0.1-10 weight parts per 100 parts sulfone polymer, and a least one basic compuoind selected from the group consisting of magnesium oxide, calcium oxide, and mixed oxides comprising magnesium oxide, calcium oxide or both where the amount of basic compound is 0.001-10 parts per 100 parts sulfone polymer and wherein the UV absorber is a hydroxyphenyl triazine compound of formula (I) and the sulfone polymer has no recurring units other than (j), (jj), (jjj), and (jv):

    PNG
    media_image1.png
    209
    145
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    411
    media_image2.png
    Greyscale

Claims 18, 27-31, 37-38, 40-41, 43-44 depend from claim 16 and therefore contain the limitations of claim 16.

The present claims are allowable over the closest prior art, namely Nagashima (US 6,124,390) and Hugi (US 2006/0089433).
Nagashima and Hagi fail to recite an amount of hydroxylphenyl triazine. Hagi teaches benzoxazinone and diphenylacrylate in amounts of 2-10 wt% and 1-5 wt%. Since Hagi does not teach the same amounts for these UV absorbers, it would not have been obvious, based on Hagi to use these amounts for a different UV absorber.

Because the limitations of claim 16 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764